COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Quinton Malbrough v. The State of Texas

Appellate case number:      01-18-00941-CR

Trial court case number:    1524524

Trial court:                177th District Court of Harris County

       Appellant Quinton Malbrough’s brief initially was due on February 19, 2019.
After this Court granted two motions for an extension, appellant’s brief was due to be
filed by May 21, 2019, with no further extensions. See TEX. R. APP. P. 38.6(a), (d).
Appellant has filed a third motion requesting an extension to June 5, 2019 to file his brief.
The motion is granted. Appellant’s brief is due to be filed no later than Wednesday,
June 5, 2019. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: ___May 30, 2019___